Council on Foreign Relations, Inc. v ABC Interiors Unlimited, Inc. (2020 NY Slip Op 07539)





Council on Foreign Relations, Inc. v ABC Interiors Unlimited, Inc.


2020 NY Slip Op 07539


Decided on December 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
MARK C. DILLON
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2017-12865
 (Index No. 510773/14)

[*1]Council on Foreign Relations, Inc., appellant,
vABC Interiors Unlimited, Inc., respondent, et al., defendants.


Weber Gallagher Simpson Stapleton Fires & Newby LLP, New York, NY (Robert Suarez and Scott W. Bermack of counsel), for appellant.
Pillinger Miller Tarallo, LLP, Garden City, NY (Neil L. Sambursky of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for common-law indemnification, the plaintiff appeals from an order of the Supreme Court, Kings County (Larry D. Martin, J.), dated October 11, 2017. The order granted the motion of the defendant ABC Interiors Unlimited, Inc., for summary judgment dismissing the cause of action for common-law indemnification insofar as asserted against it.
ORDERED that the order is affirmed, with costs.
A party can establish its prima facie entitlement to judgment as a matter of law dismissing a cause of action for common-law indemnification, arising out of a workplace injury, asserted against it by establishing that it was not negligent, and that it did not have the authority to direct, supervise, or control the work giving rise to the injury (see State of New York v Defoe Corp., 149 AD3d 889, 889-890; Karanikolas v Elias Taverna, LLC, 120 AD3d 552, 556; Fox v H & M Hennes & Mauritz, L.P., 83 AD3d 889, 891; Mid-Valley Oil Co., Inc. v Hughes Network Sys., Inc., 54 AD3d 394, 395).
Here, the defendant ABC Interiors Unlimited, Inc. (hereinafter ABC), established its prima facie entitlement to judgment as a matter of law dismissing the cause of action for common-law indemnification insofar as asserted against it. ABC demonstrated, prima facie, that it neither was negligent nor had the authority to direct, supervise, or control the work giving rise to the underlying injury in this case (see Mid-Valley Oil Co., Inc. v Hughes Network Sys., Inc., 54 AD3d at 395). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, we agree with the Supreme Court's determination to grant ABC's motion for summary judgment dismissing the common-law indemnification cause of action insofar as asserted against it.
SCHEINKMAN, P.J., DILLON, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court